       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       William M. Sears;                         Act; Unruh Civil Rights Act
14     Audrey M. Sears;
       George Tyler Marsh, in individual
15     and representative capacity as
       trustee of The George Tyler Marsh
16     Revocable Trust Established
       February 19, 2015;
17     CK TU, Inc., a California
       Corporation; and Does 1-10,
18               Defendants.
19
20         Plaintiff Scott Johnson complains of William M. Sears; Audrey M. Sears;
21   George Tyler Marsh, in individual and representative capacity as trustee of
22   The George Tyler Marsh Revocable Trust Established February 19, 2015; CK
23   TU, Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges
24   as follows:
25
26     PARTIES:
27     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
28   level C-5 quadriplegic. He cannot walk and also has significant manual


                                            1

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 2 of 8




 1   dexterity impairments. He uses a wheelchair for mobility and has a specially
 2   equipped van.
 3     2. Defendants William M. Sears and Audrey M. Sears owned the real
 4   property located at or about 1845 Story Rd., San Jose, California, between
 5   February 2019 and May 2019.
 6     3. Defendants William M. Sears and Audrey M. Sears own the real
 7   property located at or about 1845 Story Rd., San Jose, California, currently.
 8     4. Defendant George Tyler Marsh, in individual and representative
 9   capacity as trustee of The George Tyler Marsh Revocable Trust Established
10   February 19, 2015, owned the real property located at or about 1845 Story
11   Rd., San Jose, California, between February 2019 and May 2019.
12     5. Defendant George Tyler Marsh, in individual and representative
13   capacity as trustee of The George Tyler Marsh Revocable Trust Established
14   February 19, 2015, owns the real property located at or about 1845 Story Rd.,
15   San Jose, California, currently.
16     6. Defendant CK TU, Inc. owned Bargain King located at or about 1845
17   Story Rd., San Jose, California, between February 2019 and May 2019.
18     7. Defendant CK TU, Inc. owned Bargain King owns Bargain King
19   (“Store”) located at or about 1845 Story Rd., San Jose, California, currently.
20     8. Plaintiff does not know the true names of Defendants, their business
21   capacities, their ownership connection to the property and business, or their
22   relative responsibilities in causing the access violations herein complained of,
23   and alleges a joint venture and common enterprise by all such Defendants.
24   Plaintiff is informed and believes that each of the Defendants herein,
25   including Does 1 through 10, inclusive, is responsible in some capacity for the
26   events herein alleged, or is a necessary party for obtaining appropriate relief.
27   Plaintiff will seek leave to amend when the true names, capacities,
28   connections, and responsibilities of the Defendants and Does 1 through 10,


                                            2

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 3 of 8




 1   inclusive, are ascertained.
 2
 3     JURISDICTION & VENUE:
 4     9. The Court has subject matter jurisdiction over the action pursuant to 28
 5   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 6   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 7     10. Pursuant to supplemental jurisdiction, an attendant and related cause
 8   of action, arising from the same nucleus of operative facts and arising out of
 9   the same transactions, is also brought under California’s Unruh Civil Rights
10   Act, which act expressly incorporates the Americans with Disabilities Act.
11     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
12   founded on the fact that the real property which is the subject of this action is
13   located in this district and that Plaintiff's cause of action arose in this district.
14
15     FACTUAL ALLEGATIONS:
16     12. Plaintiff went to the Store in February 2019, March 2019, April 2019
17   (twice) and May 2019 with the intention to avail himself of its goods,
18   motivated in part to determine if the defendants comply with the disability
19   access laws.
20     13. The Store is a facility open to the public, a place of public
21   accommodation, and a business establishment.
22     14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
23   to provide accessible parking.
24     15. On information and belief the defendants currently fail to provide
25   accessible parking.
26     16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
27   to provide accessible sales counters.
28     17. On information and belief the defendants currently fail to provide


                                               3

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 4 of 8




 1   accessible sales counters.
 2     18. Finally, on the dates of the plaintiff’s visits, the defendants failed to
 3   provide accessible paths of travel inside the Store.
 4     19. On information and belief the defendants currently fail to provide
 5   accessible paths of travel inside the Store.
 6     20. Plaintiff personally encountered these barriers.
 7     21. By failing to provide accessible facilities, the defendants denied the
 8   plaintiff full and equal access.
 9     22. The lack of accessible facilities created difficulty and discomfort for the
10   Plaintiff.
11     23. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     24. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     25. Plaintiff will return to the Store to avail himself of its goods and to
21   determine compliance with the disability access laws once it is represented to
22   him that the Store and its facilities are accessible. Plaintiff is currently deterred
23   from doing so because of his knowledge of the existing barriers and his
24   uncertainty about the existence of yet other barriers on the site. If the barriers
25   are not removed, the plaintiff will face unlawful and discriminatory barriers
26   again.
27     26. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                              4

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 5 of 8




 1   other violations and barriers on the site that relate to his disability. Plaintiff will
 2   amend the complaint, to provide proper notice regarding the scope of this
 3   lawsuit, once he conducts a site inspection. However, please be on notice that
 4   the plaintiff seeks to have all barriers related to his disability remedied. See
 5   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 6   encounters one barrier at a site, he can sue to have all barriers that relate to his
 7   disability removed regardless of whether he personally encountered them).
 8
 9   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     28. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 6 of 8




 1            c. A failure to make alterations in such a manner that, to the
 2                maximum extent feasible, the altered portions of the facility are
 3                readily accessible to and usable by individuals with disabilities,
 4                including individuals who use wheelchairs or to ensure that, to the
 5                maximum extent feasible, the path of travel to the altered area and
 6                the bathrooms, telephones, and drinking fountains serving the
 7                altered area, are readily accessible to and usable by individuals
 8                with disabilities. 42 U.S.C. § 12183(a)(2).
 9     29. When a business provides parking for its customers, it must provide
10   accessible parking.
11     30. Here, accessible parking has not been provided.
12     31. When a business provides facilities such as sales or transaction counters,
13   it must provide accessible sales or transaction counters.
14     32. Here, accessible sales or transaction counters have not been provided.
15     33. When a business provides facilities such as paths of travel, it must
16   provide accessible paths of travel.
17     34. Here, accessible paths of travel have not been provided.
18     35. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   1991 Standards.
21     36. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24     37. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27
28


                                             6

     Complaint
        Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 7 of 8




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      38. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      39. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      40. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      42. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              7

     Complaint
       Case 5:19-cv-06791-VKD Document 1 Filed 10/21/19 Page 8 of 8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: October 18, 2019          CENTER FOR DISABILITY ACCESS
14
                                      By:
15
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
